El Juez Asociado Sr. Audrey,
'emitió la opinión del tribunal.
■ Presentado para su inscripción en el Registro de la Pro-piedad de Cagnas el expediente posesorio tramitado' én la corte municipal de dicha ciudad por' Bernardo Fernández Porrero para acreditar la posesión en concepto de dueño de dos fincas rústicas radicadas en lós barrios de “Río Cañas” y “San Antonio,” de la municipalidad de Cagnas, resuelto a favor del promovente, el registrador en 28 de agosto de 191Í se negó a ello en cnanto a una porción de una de las fincas. La negativa del registrador en lo pertinente dice así:
“•No admitida la inscripción de dicho .documento en cuanto al resto de las cincuenta y cuatro cnerdas, de dicha finca, por no resultar de una manera clara justificado que dicha porción de terreno pague con-tribución alguna al tesoro, pues se dice en el expediente que ciento cincuenta y siete cuerdas fueron adquiridas por compra a Doña Catalina .G-rau, y según la certificación del tesorero Doña Catalina Grau no poseía nada más que ciento, tres cuerdas por las que pagaba contribu-ción ; de manera que queda un resto de cincuenta y cuatro cuerdas con respecto al que no aparece acreditado el pago de la contribución, pues aunque hay otro certificado del tesorero en el que se expresa que Don Bernardo Fernández Porrero paga contribución por doscientas setenta y dos cuerdas de terreno en el barrio de “Río Cañas,” no se expresa claramente que para fijar la contribución que expresa dicho certificado *1062se tuvieron en cuenta las cincuenta y cuatro cuerdas de terreno que el promovente adquirió de la Sra. G-rau. ”
Esa negativa ha sido, recurrida por Don Bernardo Fer-nández Porrero.
'El fundamento que ha tenido el registrador para negar la inscripción a que se refiere este recurso es, que ante la corte municipal de Caguas no se ha justificado de manera clara que el recurrente pague contribución por todas las fincas compren-didas en el expediente ’ posesorio qne el juez municipal de Caguas mandó inscribir.
Del expediente tramitado ante dicha corte municipal, que original se presentó ,en el registro y que tenemos a.la vista, resulta que el recurrente-presentó diversas certificaciones de la Tesorería de Puerto Rico para acreditar que pagaba'con-tribuciones por las fincas a que el expediente se refiere y-ha-biendo con vista de ellas, y de la prueba testifical presentada, declarado el juez que se inscribiera la posesión a favor-del recurrente, la cuestión que surge como consecuencia de la ne-gativa del registrador a hacer la inscripción es, si tiene éste facultad para examinar la suficiencia de la prueba que el juez tuvo presente para declarar la posesión y consiguientemente ordenar su inscripción.
' .El párrafo segundo del artículo 18 de la Ley Hipotecaria confiere a los registradores de la propiedad la facultad de calificar todos los documentos expedidos por la autoridad judicial, y como consecuencia de ella, pueden calificar si el juez era competente por razón de la materia, la naturaleza y efectos de la resolución judicial; si ésta se dictó en el juicio correspondiente; si en él se observaron los trámites y pre-ceptos esenciales para su validez y si la resolución judicial con-tiene todas las circunstancias que según la Ley Hipotecaria son necesarias para que pueda, practicarse la inscripción.
Sin embargo, la facultad concedida por ese precepto, no se extiende a apreciar los fundamentos de tales resoluciones, o sea la justicia o injusticia intrínseca de-las mismas; y el apre^ *1063ciar si la prueba fué o nó suficiente conduciría a estimar si la resolución fué justa o nó.
La facultad de apreciar el valor de la prueba es 'sólo incum-bencia de los tribunales de justicia. ■
En el presente caso la negativa recurrida no tiene otro alcance que el de estimar insuficiente la prueba presentada ante la corte municipal de Caguas, para .fundamentar su reso-lución.
Desde el momento que por la corte se Liza la declaración de posesión y se ordenó su inscripción, liemos de.entender que estimó bastante la prueba presentada; y como los registra-dores no están facultados para estimar la suficiencia de las pruebas, según ya fiemos resuelto en 16 de mayo, de 1910 en el caso de Antonio Ramírez Muñoz v. El Registrador de la Propiedad de Caguas, que contiene varias citas de resoluciones, y en el de Pedro Rosario Hernández v. El Registrador de la Propiedad de Guayama, resuelto en 7 de junio del mismo año, debe revocarse la nota recurrida y ordenarse que se fiaga la inscripción solicitada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.